



Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”








DATED THIS 31st DAY OF MARCH 2017










BETWEEN
RW SERVICES PTE LTD
AND
MONTREIGN OPERATING COMPANY, LLC






































LICENSE AGREEMENT








{00501808.DOC.1}    

--------------------------------------------------------------------------------






Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


THIS AGREEMENT is made on March 31, 2017 (the “Commencement Date”) between


RW SERVICES PTE LTD, a company incorporated in Singapore and having its
registered address at 77, Robinson Road, #13-00 Robinson 77, Singapore 068896
(“RWS”) of the first part; And


MONTREIGN OPERATING COMPANY, LLC, a limited liability company formed in New York
and having its registered address at c/o Monticello Raceway and Casino, 204
State Route 17B, P.O. Box 028, Monticello, New York 120701 (“MONTREIGN”) of the
second part.


WHEREAS:


A.
MONTREIGN has been granted a license to develop and operate a casino (“Montreign
Resort Casino”) which includes, without limitation, casino tables, slots,
restaurants, parking and transportation facilities and such other facilities or
amenities as may be added thereto at any time and from time to time (“Montreign
Project”). In addition, in connection with the Montreign Project, subsidiaries
of Montreign will be developing an entertainment village, which will include a
hotel, retail, restaurant, shopping and entertainment (the “Entertainment
Village”) and the “Monster” golf course (the “Golf Course” and, together with
the Montreign Project and the Entertainment Village, the “Projects”).



B.
In addition, RWS has rights to license the use of the IP Rights (as herein
defined) in connection with the development, management, operation and marketing
of the Projects.



C.
MONTREIGN desires to obtain certain rights to use the IP Rights on the
Properties and in connection with the Projects, subject to the terms and
conditions as hereinafter contained.



THIS AGREEMENT WITNESSES that in consideration of, among other things, the
mutual promises contained in this Agreement, the Parties hereby agree as
follows:


1.
Definitions and Interpretations

1.1
In this Agreement, unless the context otherwise requires, the following words
and phrases shall have the respective meanings assigned to them:



“Agreement”








means this Agreement in respect of the licensing of the IP Rights, including all
Schedules attached hereto and any amendments in writing thereto;




“Affiliates”
means, with respect to any person, any other person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first mentioned person. For the purposes of this
definition, the terms “control”, “controlled by”, and “under common control
with” shall mean the possession, directly or indirectly, of the majority voting
rights or of the power to direct or cause the direction of the management, or
policies of a person (whether through the ownership of securities, or
partnership or other ownership interest, by contract or otherwise);


“Brand Manual(s)”
means the brand manuals developed by RWS to implement the use of the Genting
Trade Mark and the Resorts World Trade Mark pursuant to this Agreement, as
amended, supplemented, or otherwise modified from time to time by RWS;






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


“Business Day”
means a day (other than a Saturday or Sunday) on which banks are generally open
for normal banking transactions in New York, New York in the United States of
America;
“Casino Facilities”
means legal casino facilities only;
“Confidential Information”
has the meaning assigned to it in clause 9.2;
“Commencement Date”
has the meaning assigned to it in the preambles;
“Default Rate”
has the meaning assigned to it in clause 4.4;
“Differential Sum”
has the meaning assigned to it in clause 4.4;
“Effective Date”
means the date the Montreign Project opens to the public for business, including
any soft opening for business;
“Enhancement”
has the meaning assigned to it in clause 5.5;
“Entertainment Village”
has the meaning assigned to it in Recital A;
“Entertainment Village Property”
means the premises demised by the Lease, dated December 28, 2015, by and between
Adelaar Developer, LLC and Empire Resorts Real Estate II, LLC;




“Extension Term”
has the meaning assigned to it in clause 3.2;
“Excluded Receipts”




























































  Has the meaning as follows:


a)    any gratuities or service charges added to the bill of a customer, guest
or patron and passed on to employees of the Montreign Project;
b)    revenues corresponding to any credits or refunds made to customers, guests
or patrons
c)    any sums and credits received by the Montreign Project; for lost or
damaged merchandise
d)    any insurance proceeds other than for business interruption related to
casualty or damage and other than proceeds that reimburse the Montreign Project
for any cost accounted as an expense under GAAP;
e)     any receipts from sales taxes, use taxes, excise taxes, gross receipt
taxes, admission taxes, entertainment taxes, tourist taxes or charges received
from customers, guests or patrons and passed on to a Governmental Authority;
f)    any condemnation awards other than for temporary condemnation;
g)    revenue recorded for interest, distributions, or dividends earned on bank
accounts and investments;
h)    complimentaries;












--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


 
i)    ATM fees, check cashing fees and other miscellaneous revenue (to be
mutually agreed upon);
j)    Issuance of free play and other promotional items;
k)    Any receivables written off as bad debt by Montreign when so written off
by Montreign Any recovered bad debts would however be recognized as part of net
revenue in the period that they are recovered; and
l)    Any proceeds generated from Gaming Operations or other activities on the
Properties held for charitable purposes;


“Expense Cap”
has the meaning assigned to it in clause 6.8;
“Fiscal Year”
means the 12-month period ending on 31 December of each year, or such other
fiscal year as MONTREIGN may select from time to time;
“GAAP”
means generally accepted accounting principles in the United States as set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants from time to time and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession;
“Gaming Authorities”
has the meaning assigned to it in clause 10.3;
“Gaming License”
shall mean any licenses, permits, approvals, registrations, findings of
suitability or other authorizations from any Governmental Authority required to
own, develop, lease or operate (directly or indirectly) the Projects because of
the gaming operations conducted or proposed to be conducted thereat or by
MONTREIGN, including all such licenses, permits, approvals, registrations,
findings of suitability or other authorizations granted under applicable Laws;
“Gaming Operations”
means the conduct of any gambling on the Montreign Property, including all
aspects of management, operations, establishment of working policies, employee
supervision, security, accounting, and financial control of such gambling
activities;
“Genting IP”
means the Genting Trade Mark to the extent such rights subsist in the Territory;
“Genting Trade Mark”
means the trade marks and service marks as depicted in Schedule 1 and any other
trade mark or service mark which incorporates the words “Genting” and/or the
logo as depicted in Schedule 1 as may be notified by RWS to MONTREIGN from time
to time, in each case to the extent such trade marks and service marks subsist
in the Territory. The list of the relevant registrations of the Genting Trade
Mark include, but are not limited to, the trade marks depicted on Schedule 1;
“Golf Course”
has the meaning assigned to it in Recital A;
“Golf Course Property”
means the premises demised by the Lease, dated December 28, 2015, by and between
Adelaar Developer, LLC and Empire Resorts Real Estate I, LLC;










--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


“Government Authority” or “Governmental Authority”
means any nation or government, any state, county, regional, local or municipal
government, any bureau, department, agency or other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, government (including any
court), including, without limitation, Gaming Authorities;
“Integrated Resorts”
means large scale entertainment destinations, comprising without limitation
theme parks, spas, convention facilities, concert halls, large retail
facilities, parks, and/or other entertainment facilities;
“Intellectual Property Rights”
means: (i) copyright, patents, database rights and rights in trademarks,
designs, know-how and confidential information (whether registered or
unregistered); (ii) applications for registration, and the right to apply for
registration, for any of these rights; and (iii) all other intellectual property
rights and equivalent or similar forms of protection existing anywhere in the
world;
“Initial License Term”
has the meaning assigned to it in clause 3.1;
“IP Rights”
means such rights as RWS has in the Genting IP and the Resorts World IP;
“Law(s)”
means any federal, state, local or foreign law, in each case, whether written or
established by custom or tradition, including common law, and any regulation,
rule, requirement, policy, judgment, order, writ, decree, ruling, award,
approval, authorisation, consent, license, waiver, variance, guideline or permit
of, or any agreement with, any Governmental Authority;
“Licensed Marks”
means the Genting Trade Mark and the Resorts World Trade Mark collectively;
“License Notices”
has the meaning assigned to it in clause 6.2;
“License Term”
has the meaning assigned to it in clause 3.2;
“Marketing”
has the meaning assigned to it in clause 2.2;
“Marketing Materials”
has the meaning assigned to it in clause 2.2;
“Marks Transition Period”
has the meaning assigned to it in clause 6.8;
“Montreign Project”
has the meaning assigned to it in Recital A;
“Montreign Property”
means the premises demised by the Lease, dated December 28, 2015, by and between
EPT Concord II, LLC and Montreign Operating Company, LLC;




“Net Revenue”
Means Net Revenue, as such term is defined in GAAP, minus the Excluded Receipts;
 
“Parties”
means RWS and MONTREIGN collectively and “Party” means any of them, as the
context may require;
“Permitted Purpose”
means the permitted use by MONTREIGN of the IP Rights licensed pursuant to this
Agreement, as specifically set out in clauses2.1 and 2.2;
“Projects”
has the meaning assigned to it in Recital A;
“Properties”
means the Montreign Property, the Entertainment Village Property and the Golf
Course Property
“License Fee”
has the meaning assigned to it in clause 4.1;
“Resort Facilities”
means each and all of hotels, convention centres, restaurants, theatre
restaurants, exhibitions centres and recreation facilities;






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


“Resorts World IP”
means Resorts World Trade Mark to the extent such rights subsist in the
Territory;
“Resorts World Trade Mark”
means the trade marks as depicted in Schedule 2 and any other trade mark or
service mark which incorporates the words “Resorts World”, “RW” or the logo
depicted in Schedule 2 as may be notified by RWS to MONTREIGN from time to time,
in each case to the extent such trademarks subsist in the Territory. The list of
the relevant registrations of the Resorts World Trade Mark include, but are not
limited to, the trade marks depicted on Schedule 2.
“SIAC”
means the Singapore International Arbitration Centre;
“Termination Transition Period”
shall have the meaning assigned to in in clause 3.3; and
“Territory”
means all countries in the world except Malaysia;
“True Up Payment Date”
has the meaning assigned to it in clause 4.4;
“Unsuitable Person”
shall have the meaning set forth in § 1318 of the Upstate New York Gaming and
Economic Development Act.



1.2
In this Agreement any reference, express or implied, to an enactment (which
includes any legislation in any jurisdiction) includes:






--------------------------------------------------------------------------------






Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


1.2.1
that enactment as amended, extended or applied by or under any other enactment
(before, on or after execution of this Agreement);


1.2.2
any enactment which that enactment re-enacts (with or without modification); and



1.2.3
any subordinate legislation made (before, on or after execution of this
Agreement) under that enactment, including (where applicable) that enactment as
amended, extended, or applied as described in clause 1.2.1 above, or under any
enactment which it re-enacts as described in clause 1.2.2 above.

1.3
The Schedules form part of this Agreement.

1.4
Headings in this Agreement are for reference only and shall not affect the
construction and interpretation of any provision herein contained.

1.5
Words importing the singular shall also include the plural and vice-versa where
the context so requires. References to a person shall be construed as including
references to an individual, firm, company, corporation, unincorporated body of
persons or any state or agency thereof.

1.6
No rule of construction shall apply to the detriment of any Party by reason of
that Party having control of and/or having been responsible for the preparation
of this Agreement.

1.7
Any express statement of a right of a Party under this Agreement is without
prejudice to any other right of that Party expressly stated in this Agreement or
arising at law.

1.8
References to a company shall be construed so as to include any company,
corporation or other body corporate or other legal entity, wherever and however
incorporated or established.

1.9
The eiusdem generis rule does not apply to this Agreement. Accordingly, specific
words indicating a type, class or category of thing do not restrict the meaning
of general words following such specific words, such as general words introduced
by the word other or a similar expression. Similarly, general words followed by
specific words shall not be restricted in meaning to the type, class or category
of thing indicated by such specific words.

1.10
Where an act is required to be done within a specified number of days after or
from a specified date, the period is inclusive of and begins to run from the
date so specified and if the last day of the period is not a Business Day, then
the period shall include the next following Business Day.

1.11
A period of one (1) month is a reference to a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month save that, where any such period would otherwise end on a day
which is not a Business Day, it shall end on the next Business Day, unless that
day falls in the calendar month succeeding that in which it would otherwise have
ended, in which case it shall end on the preceding Business Day provided that,
if a period starts on the last Business Day in a calendar month or if there is
no numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month (and references to
"months" shall be construed accordingly).

2.
Grant of License

2.1
Subject to the terms and conditions of this Agreement, RWS hereby grants, and
MONTREIGN hereby accepts, for the License Term, a non-exclusive, non-assignable
(except as provided in clause 5.4), non-transferable, non-sublicensable (except
as provided in clause 5.3), revocable, limited license to use the IP Rights,
solely (i) on the Properties and (ii) for online gaming purposes, in connection
with the development, marketing, sales, management and operation of the
Projects. Notwithstanding anything to the contrary in this Agreement, the
license RWS hereby grants to MONTREIGN in the use of “Resorts World” “in
combination with any words mutually agreed by RWS and MONTREIGN as the mark
identifying the Casino Project (the






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


“Casino Name”) (in any form in accordance with the Brand Manual(s)) shall be an
exclusive, non-assignable (except as provided in clause 5.4), non-transferable,
non-sublicensable (except as provided in clause 5.3), revocable, limited
license.


2.2
Notwithstanding clause 2.1 above, MONTREIGN shall be permitted to use the
Licensed Marks outside the Properties (but at all times within the Territory)
solely for the purpose of conducting advertising, promotion, publicity and other
marketing activities (“Marketing”) to advance the business of the Projects as
set forth herein. Such Marketing shall consist of:

(a)
Traditional advertising in print, magazine, out-of-home, transit and broadcast
media (whether transmitted in analog or digital formats), including television
and radio;

(b)
Digital and online marketing activities as set forth on Schedule 3 hereof; and

(c)
Public relations, community relations, government relations, corporate
relations, for-profit and not-for-profit sponsorship agreements;

(d)
Printed and digital forms of marketing collateral to include, but not limited
to, brochures, flyers, menus, stationary, directories, logoed hotel items and
promotional items;

(e)
Interior and exterior signage to include printed, digital and fabricated
structures;

(f)
Direct marketing to include mail, email, phone and targeted digital;

(g)
Approved joint- and co-branded marketing and special events;

(h)
Logoed gifts, retail items and promotional items;

(i)
Player loyalty program cards and property gift cards;

(j)
Any other marketing activities subsequently approved in writing by RWS.

(collectively, to the extent any such materials utilise any of the Licensed
Marks, the “Marketing Materials”).
2.3
Unless otherwise agreed in writing by RWS, the license granted herein to use the
IP Rights shall be limited to use within the Properties and for the purposes
described in clauses 2.1 and 2.2 above (such purposes the “Permitted Purposes”).
In addition, without the written consent of RWS, the Permitted Purposes shall
not include the use of any IP Rights other than the Casino Name in connection
with online gaming.

2.4
Genting Rewards Alliance Loyalty Program

2.4.1
    During the License Term and subject to any applicable Law, RWS or its
Affiliate may host and maintain a website for the Genting Rewards Alliance
loyalty program currently located at www.gentingrewards.com for users in the
Territory (the “Global Rewards Web Site”). Subject to MONTREIGN’s participation
in the Genting Rewards Alliance, RWS will provide a link from the Global Rewards
Web Site to the web sites and communication channels of MONTREIGN and will
promote the Projects and provide central marketing activities for direct mailing
programs of the Projects through the Global Rewards Web Site, including
cross-promotion of the Montreign Resort Casino with other alliances of the
Genting Rewards Alliance.

2.4.2
During the License Term and subject to any applicable Law, MONTREIGN may
participate in the Genting Rewards Alliance loyalty program as an alliance
member. The terms and conditions and the fees payable by MONTREIGN for
participation in the Genting Rewards Alliance loyalty program, and the extent of
MONTREIGN’S participation therein, shall be set forth in that certain Genting
Rewards Alliance Agreement to be mutually agreed upon by the Parties. Nothing in
this Agreement, shall limit the rights granted under Genting Rewards Alliance
Agreement to the extent it is consummated.






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”




3.
Duration

3.1
This Agreement shall commence on the Commencement Date and unless sooner
terminated in accordance with clause 8, shall continue for a period from the
Commencement Date until 31 December 2027 (“Initial License Term”).

3.2
The Initial License Term shall automatically be extended for further periods of
twelve (12) months each (each, an “Extension Term,” collectively, the “Extension
Terms”) up to a maximum of 39 Extension Terms unless RWS or MONTREIGN provides
notice of termination pursuant to clause 8, clause 10.3 or clause 11.3.2 of this
Agreement. During each Extension Term, all of the terms and conditions of this
Agreement shall continue in full force and effect and all references to the
“License Term” shall mean the Initial License Term and all Extensions Terms.



3.3.
A transitional period shall commence immediately upon the date of the
termination of the Initial License Term or Extension Term (such date, the
“Termination Date”), as applicable, and shall continue for a period of twelve
(12) months following the Termination Date (the “Termination Transition
Period”).  During the Termination Transition Period, RWS and MONTREIGN  shall
coordinate and arrange for cessation of use of the IP Rights. Licensee shall
bear the costs of any required changes to phase out the use of IP Rights.



The provisions of this clause 3.3 shall apply only in the event of the
anticipated expiration of the License Term at the conclusion of such License
Term under this Article 3 and shall not supersede clause 8.2 of this Agreement
which allows transitional use of the Licensed Marks in the event of early
termination under Article 8 of this Agreement. 


4.
Fees, Payment and Withholding Taxes

4.1
In consideration of the rights and licenses granted by RWS to MONTREIGN pursuant
to clause 2.1 and 2.2 and otherwise under this Agreement, MONTREIGN shall pay to
RWS for the License Term from and after the Effective Date a license fee payable
quarterly (“License Fee”) equivalent to a percentage of Net Revenue as
designated in clause 4.2 below. The License Fee shall be pro-rated if the period
between the Effective Date and 31 December of that Fiscal Year in which the
Effective Date takes place is less than twelve (12) months. For purposes of
clarification, although no License Fee shall be due for the period from the
Commencement Date to the Effective Date, MONTREIGN shall have the right to use
the IP Rights granted hereunder pursuant to the terms of this Agreement for
pre-opening marketing activities which are not revenue generating.



4.2
During the term of the Agreement, the License Fee for the Initial License Term
and for each Extension Term, if any, which License Fee shall be payable on a
quarterly basis per clause 4.3, shall be as follows:



Yr #1 – [***]% of Net Revenues generated in that year from (i) all activity on
the Montreign Property, (ii) the specific use of the Licensed Marks on the
Entertainment Village Property and the Golf Course Property and (iii) the
specific use of the Licensed Marks in connection with online gaming.
    
Yr #2 - [***]% Net Revenues generated in that year from (i) all activity on the
Montreign Property, (ii) the specific use of the Licensed Marks on the
Entertainment Village Property and the Golf Course Property and (iii) the
specific use of the Licensed Marks in connection with online gaming.







--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


Yr #3 - [***]% Net Revenues generated in that year from (i) all activity on the
Montreign Property (ii) the specific use of the Licensed Marks on the
Entertainment Village Property and the Golf Course Property and (iii) the
specific use of the Licensed Marks in connection with online gaming.


Yr #4 - [***]% Net Revenues generated in that year from (i) all activity on the
Montreign Property, (ii) the specific use of the Licensed Marks on the
Entertainment Village Property and the Golf Course Property and (iii) the
specific use of the Licensed Marks in connection with online gaming.


Yr #5 - [***]% Net Revenues generated in that year from (i) all activity on the
Montreign Property, (ii) the specific use of the Licensed Marks on the
Entertainment Village Property and the Golf Course Property and (iii) the
specific use of the Licensed Marks in connection with online gaming.


Yr #6 - [***]% Net Revenues generated in that year from (i) all activity on the
Montreign Property, (ii) the specific use of the Licensed Marks on the
Entertainment Village Property and the Golf Course Property and (iii) the
specific use of the Licensed Marks in connection with online gaming.


Thereafter, the License Fee for any License Term shall be [***]% of Net Revenues
generated in that License Term from (i) all activity on the Montreign Property,
(ii) the specific use of the Licensed Marks on the Entertainment Village
Property and the Golf Course Property and (iii) the specific use of the Licensed
Marks in connection with online gaming.


4.3
Commencing on the Effective Date, the License Fee shall be due and payable in
quarterly installments, due within thirty (30) days after the end of each
quarter, calculated based on the internal quarterly financial statements of
MONTREIGN.



4.4
Within ten (10) Business Days following completion of the audited financial
statements of MONTREIGN for each Fiscal Year, and in no event later than one
hundred and twenty (120) days from MONTREIGN’s Fiscal Year end (“True Up Payment
Date”), there shall be a computation and true-up of the License Fee for such
License Term accompanied by a copy of MONTREIGN’s audited financial statements,
and either RWS or MONTREIGN, as applicable, shall pay to the other an amount
equal to any difference between the aggregate License Fee for such Fiscal Year
paid by MONTREIGN to RWS based on MONTREIGN’s quarterly financial statements
during such License Term pursuant to clauses 4.1 and 4.2 above, and the License
Fee calculated for such License Term based on the audited financial statements
of Montreign, as so determined (“Differential Sum”) such that RWS shall pay the
Differential Sum in respect of any negative difference and MONTREIGN shall pay
the Differential Sum in respect of any positive difference as described in this
clause 4.4. Concurrently with each payment of the License Fee, MONTREIGN shall
furnish to RWS documentation reasonably satisfactory to RWS in support of the
computation of such payment. Any payments of the License Fee not paid when due
hereunder shall accrue and bear interest for each calendar quarter at one
percent (1%) per month calculated on a daily basis (“Default Rate”), subject to
applicable usury laws, in order to compensate RWS for the loss of the use of
such delinquent payment.



4.5
Financial Records and Auditing. During the License Term and for a period of four
(4) calendar years thereafter, MONTREIGN shall keep and maintain or shall cause
its independent third party auditor to keep and maintain, financial statements
and records relating to the subject matter of this Agreement for the purposes of
confirming the License Fee to be accounted for and paid according to clause 4.1
(“Financial Records”). RWS or its agent (limited to a nationally recognized
accounting firm) shall have the right upon advance written notice to MONTREIGN,
to inspect and audit the Financial Records. The costs of any such inspection or
audit shall be borne by RWS, unless such inspection or audit reveals a
discrepancy adverse to RWS of five






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


percent (5%) or more of the License Fee reported by MONTREIGN to RWS, in which
case MONTREIGN shall be responsible for the actual costs of such inspection or
audit.


4.6
In the event this Agreement is terminated for any reason, the Differential Sum
shall be settled promptly on or before the True Up Payment Date in respect of
the License Term immediately after termination and this provision shall survive
termination of this Agreement for any reason whatsoever.



4.7
The Parties agree that the License Fee is a royalty or will be treated as such
for all tax purposes. Under the United States Internal Revenue Code, such a
royalty will be subject to a withholding tax, currently in the amount of thirty
percent (30%), on all payments made to a foreign corporation (the “Withholding
Obligation”). MONTREIGN agrees to withhold or deduct from the Quarterly License
Fee payable to RWS and pay directly to the appropriate United States tax
authority the Withholding Obligation. In the event of any change in the law such
that the Withholding Obligation rate exceeds thirty percent (30%), MONTREIGN
agrees to bear such additional withholding tax in excess of the thirty percent
(30%) rate and to this end, MONTREIGN shall pay RWS such additional sums
necessary to ensure the maximum Withholding Obligation suffered by RWI does not
exceed thirty percent (30%).



5.
Ownership; Reservation of Rights; No Sublicences.

5.1
All rights in any IP Rights not granted by RWS to MONTREIGN pursuant to this
Agreement are expressly reserved to RWS, and no additional licenses are granted
or implied hereunder. Except as set forth in this Agreement, MONTREIGN shall not
(i) acquire any other right, title or interest in or to the use of any IP Rights
or (ii) assert any claim to the IP Rights or any goodwill relating thereto, in
each case, during or after the License Term. Except as expressly provided in
this Agreement, MONTREIGN shall not use any Licensed Marks for any purpose or in
any manner without first obtaining RWS’s written consent, which consent may be
withheld in RWS’s sole and absolute discretion. For the avoidance of doubt,
MONTREIGN shall have no right to use the Licensed Marks including, without
limitation, in connection with the corporate name of MONTREIGN or any of its
Affiliates or the registration of domain names, other than in connection with
the Projects pursuant to the terms and conditions of this Agreement. The
agreements as set out in Schedule 4 attached hereto including, without
limitation, the use of the Licensed Marks contemplated therein, are deemed
approved as of the Commencement Date.



5.2
Nothing in this Agreement or elsewhere shall be construed to prevent or limit
RWS and/or its Affiliates from (a) granting any other new licenses for the use
of any IP Rights excluding the Casino Name, (b) encumbering, assigning, pledging
or hypothecating any Licensed Mark in any way, or (c) using or exploiting for
its own purposes (or for the purposes of any Affiliate of RWS) any IP Rights
other than the Casino Mark in or in connection with any of its or any such
Affiliate’s businesses or in any manner throughout the world, including the
United States of America, to the extent it does not affect the enjoyment by
MONTREIGN of the rights and license granted to MONTREIGN in the IP Rights in
this Agreement.



5.3
MONTREIGN may not sublicense or assign to any person any IP Rights or any use
thereof without RWS’s prior written approval, which approval may be withheld in
RWS’s sole and absolute discretion. Notwithstanding the foregoing, MONTREIGN
may, upon prior written approval of RWS, which approval shall not be
unreasonably withheld or delayed, allow use of the IP Rights within the Projects
by third parties providing services, including the operation of portions of the
Projects by third party vendors or lessees. MONTREIGN acknowledges and agrees
that it shall remain liable for all actions of such third party service
providers and that no title, ownership, or intellectual property rights of any
kind including, but not limited to, the






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


right to sublicense, the IP Rights are, by virtue of this provision, granted to
MONTREIGN or such third party service providers.


5.4
MONTREIGN shall not assign, transfer, grant any right in or create any trust in
respect of, or purport to assign, transfer, grant any right in or create any
trust in respect of, any of its rights or obligations in relation to the IP
Rights under this Agreement save as expressly provided in this Agreement.



6.
Conditions of Use of the IP Rights and Quality Control

6.1
RWS shall provide MONTREIGN with Brand Manuals. Subject to clause 6.8 below, the
Brand Manuals shall apply from and after the date which is two (2) Business Days
after MONTREIGN’s receipt of the Brand Manuals. Subject to clause 6.8 below,
MONTREIGN shall use the Licensed Marks consistent with and in not violation of
the Brand Manual. MONTREIGN acknowledges and agrees that (i) the Licensed Marks
carry a reputation of high quality and integrity, (ii) the operation of the
Montreign Project and, to the extent the Licensed Marks are used thereon, the
Entertainment Village Project and the Golf Course Project, and the associated
products and services bearing the Licensed Marks, in accordance with high
standards set forth in the Brand Manuals are material conditions of this
Agreement, and (iii) MONTREIGN will use of the Licensed Marks on the Montreign
Project and, to the extent the Licensed Marks are used thereon, the
Entertainment Village Project and the Golf Course Project, in accordance with
such standards set forth in the Brand Manuals and in this Agreement.



6.2
Upon RWS’s request, MONTREIGN shall place all customary notices (“License
Notices”) reasonably acceptable to RWS on any marketing, advertising or
promotional materials, products and physical goods bearing the Licensed Marks,
to identify the licensed use under this Agreement and the proprietary rights in
and to such Licensed Marks.



6.3
Prior to any first use or exploitation of any Licensed Marks by MONTREIGN within
a particular marketing channel, at least one (1) representative specimen showing
such uses by MONTREIGN of such Licensed Marks, and the location of any License
Notices thereon, on any Marketing Materials, shall be provided by MONTREIGN to
RWS at MONTREIGN’s sole expense, together with any other reasonable information
requested by RWS in connection to the Marketing Materials. Such materials shall
also be subject to prepublication review by, and approval of, RWS. Except as
otherwise agreed by the Parties, based upon exceptional circumstances, RWS shall
have five (5) Business Days to review and approve any such specimen. If RWS does
not respond within the applicable period, such specimen shall be deemed to have
been approved. For the avoidance of doubt, any new Marketing channels proposed
for use by MONTREIGN, even for an existing use or exploitation, shall be subject
to this review. In addition, at RWS’s request, MONTREIGN will provide RWS with
copies of all new or updated Marketing Materials used by Montreign on a
quarterly basis.



6.4
MONTREIGN shall use the IP Rights and display the Licensed Marks only in a form
and style which does not defame, disparage, dilute, place in a bad light, or
otherwise injure RWS or any Affiliate thereof, or any owner, officer, director,
or employee of RWS or any Affiliate thereof, including, but not limited to,
using such IP Rights in a manner or in association with anything that would, in
RWS’s sole discretion, be considered deceptive, indecent, scandalous, offensive,
misleading, or otherwise inappropriate. MONTREIGN shall not engage in any action
or conduct of business, including, without limitation any violation of Law that
could, in RWS’s sole reasonable opinion, damage, defame, disparage, dilute,
place in a bad light or otherwise injure RWS or any Affiliate thereof or the IP
Rights.








--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


6.5
MONTREIGN shall not represent in any manner that it has any ownership interest
in any Licensed Marks or any goodwill associated therewith.



6.6
(a) MONTREIGN agrees that it shall not apply for or seek to obtain trademark or
service mark registrations, domain name registrations, or corporate names or any
other property rights in any Licensed Marks, or any mark similar thereto without
the prior written approval of RWS, and, upon request from RWS, MONTREIGN shall
furnish to RWS any specimens, facsimiles, or materials for the purpose of
submitting appropriate trademark or service mark applications or domain name
registrations or corporate names therefor, in the name of RWS or any Affiliate
thereof. MONTREIGN further agrees to ensure that their employees, officers,
personnel, representatives or partners shall not use the words “Genting”
“Resorts World” or “RW” whether alone or in combination with any words or in
Chinese characters or other languages as its company name, domain name or part
thereof without prior written approval of RWS. Upon written request from
MONTREIGN, RWS may arrange to procure trademark or service mark registration,
domain name registrations (subject to availability) or any other property rights
in any Licensed Marks or any mark similar thereto used or developed by MONTREIGN
in connection herewith; provided, however, if RWS unreasonably refuses to make,
or cause to be made, any such application or protection requested by MONTREIGN,
then MONTREIGN shall be entitled, on behalf of RWS or such party as directed by
RWS and at the sole expense of RWS, apply for and seek to obtain trademark or
service mark registration, domain name registrations (subject to availability)
or any other property rights in any Licensed Marks or any mark similar thereto
used or developed by MONTREIGN in connection herewith.



(b) Without prejudice to RWS’s obligations in clause 7.1.6 and clause 10.3
below, MONTREIGN shall be responsible to ensure, with the cooperation of RWS,
that any approval, consent, registration and/or notification, including any
Gaming Licenses, that may be required from, with or to any United States
Government Authority (including any Gaming Authority in the state of New York),
if any, in order to permit the parties to enter into this Agreement in
connection with the Projects shall be duly obtained or undertaken at the sole
expense of RWS.


6.7
In the event the Licensed Marks then used by MONTREIGN are intended to be
abandoned or surrendered, RWS shall provide no less than ten (10) days written
notice to MONTREIGN of such intention, in which case MONTREIGN shall be entitled
to pursue registration of the Licensed Marks.



6.8
RWS may require MONTREIGN, at any time and from time to time, to undertake any
reasonable corrective actions with respect to the style or appearance of any
Licensed Mark, which has previously been approved (the “Existing Licensed
Marks”), to conform such Licensed Mark to the then-current applicable Brand
Manual with respect to the Licensed Marks (the “Revised Licensed Marks”);
provided, however, RWS shall reimburse MONTREIGN for any expensed incurred in
conforming its use of the Existing Licensed Marks to the Revised Licensed Marks.
MONTREIGN shall promptly undertake any corrective actions so required by RWS, in
a professional manner consistent with industry standards for the re-order and
replacement of items impacted by this clause 6.8 (the “Impacted Marketing
Material”), and MONTREIGN shall provide RWS with such evidence of compliance
therewith as RWS may reasonably request. Notwithstanding the foregoing,
Montreign shall be permitted to continue the use of Impacted Marketing Materials
bearing the Existing Licensed Marks until such materials are exhausted (the
“Marks Transition Period”). RWS acknowledges and agrees that, for purposes of
this clause 6.8, MONTREIGN’s prior use of the Licensed Marks, as previously
approved, and continued use during the aforementioned Marks Transition Period,
shall not constitute a breach of this Agreement; provided, however, that
MONTREIGN’s failure to undertake the corrective actions required by RWS in
accordance with this clause 6.8 beyond the Marks Transition Period






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


shall constitute a material breach of this Agreement. In addition, RWS may
require MONTREIGN, at any time and from time to time, to undertake any
reasonable corrective actions with respect to the form, use or presentation of
any Licensed Mark, which has not previously been approved, to the extent that
the form of any such Licensed Mark is not the same quality or form as the
previously approved sample or such use or presentation is in violation of the
license(s) granted in clause 2. MONTREIGN shall promptly undertake any
corrective actions so required by RWS in a professional manner and shall provide
RWS with such evidence of compliance therewith as RWS may reasonably request. In
the event any corrective actions required by RWS pursuant to this clause 6.8 is
expected to exceed $500,000 in any License Term (the “Expense Cap”), RWS and
MONTREIGN shall mutually agree on the corrective actions to implement the
Revised Licensed Marks and the expenses to be incurred in excess of the Expense
Cap.


6.9
RWS shall have the right, upon written notice to MONTREIGN, to inspect the use
of the Licensed Marks at the Projects during normal business hours, to ensure it
is being operated in accordance with MONTREIGN’s covenants and undertakings
contained in this Agreement. All such inspections shall be carried on so as not
to unreasonably interfere with the conduct of MONTREIGN’s business, and, during
visits to the Montreign, RWS or its agents shall comply with all of MONTREIGN ’s
customary safety and security requirements. The costs of any such inspection
shall be borne by RWS. Upon completion of each such inspection, RWS shall
provide MONTREIGN with a written list of all deficiencies reasonably identified
by RWS as violations of MONTREIGN’s covenants herein. MONTREIGN shall have five
(5) Business Days in which to respond in writing to RWS setting forth its
intentions: (i) with respect to any deficiency which by its nature is capable of
immediate cure, that corrective action will be completed within fifteen (15)
Business Days following receipt of RWS’s notice of deficiency, and MONTREIGN
shall notify RWS in writing upon completion of such corrective action confirming
that the deficiency has been corrected; or (ii) with respect to any other
deficiency, that corrective action will be completed within thirty (30) Business
Days following receipt of RWS’s notice of deficiency, and MONTREIGN shall notify
RWS in writing upon completion of such corrective action confirming that the
deficiency has been corrected. If, upon a subsequent inspection by RWS within
thirty (30) Business Days of receipt of such written confirmation, RWS
reasonably determines that MONTREIGN has failed to correct any of the
deficiencies identified by RWS to RWS’s reasonable satisfaction, RWS shall be
entitled to terminate this Agreement in accordance with clause 8.



6.10
MONTREIGN will create and provide RWS, within thirty (30) days after completion,
copies of its annual marketing plans that will utilize the Licensed Marks, for
the upcoming Fiscal Year. Notwithstanding the foregoing, in lieu of providing an
annual marketing plan utilizing the Licensed Marks for the period prior to the
Effective Date, MONTREIGN shall provide a “pre-opening marketing plan” utilizing
the Licensed Marks for the period from the Commencement Date to the Effective
Date.



6.11
MONTREIGN shall indemnify RWS and shall keep RWS fully indemnified against any
claim, loss, damage, cost and/or expense arising from any unauthorised or
improper use of the IP Rights or any use of the IP Rights by MONTREIGN in
contravention of this Agreement except if such claim, loss, damage, cost and/or
expense is caused by the negligence of or intentional misconduct by RWS, its
agents, employees or Affiliates or by the failure of RWS to register, or cause
to be registered, or maintain, or cause to be maintained, the registration of
the Licensed Marks in accordance with clause 7.1.6, or to the extent any
Licensed Marks infringe any third party rights to the Licensed Marks.








--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


6.12
For the avoidance of doubt, MONTREIGN acknowledges and agrees that any material
breach of the provisions set forth in this clause 6 shall constitute a material
breach of this Agreement.



7.
Specific Undertakings

7.1
MONTREIGN or RWS, as specified below, hereby agrees that during the License
Term:

7.1.1
MONTREIGN shall not attack any Licensed Marks, or any trade names, domain names
or other IP Rights pertaining thereto in the United States of America or
anywhere in the world, and MONTREIGN shall not (either directly or indirectly)
aid or assist any person in so doing;



7.1.2
MONTREIGN shall not harm, misuse or bring into disrepute any IP Rights in the
United States or anywhere in the world;



7.1.3
MONTREIGN shall use and exploit the IP Rights only in accordance with the terms
and intent of this Agreement;



7.1.4
RWS and MONTREIGN shall each comply with all Laws relating or pertaining to the
use or exploitation of the IP Rights or this Agreement;



7.1.5
MONTREIGN shall notify in writing RWS of any changes affecting the Gaming
Licenses, and shall take all steps reasonably necessary to assist RWS in
maintaining their continued compliance with the applicable Laws; and



7.1.6
RWS shall procure, or cause to be procured, the applications for registration
and maintain the Licensed Marks in the relevant classes in the United States of
America to enable MONTREIGN to use the Licensed Marks in accordance with this
Agreement.



7.2
Infringement Claims

7.2.1
A Party shall promptly give notice in writing to the other Party in the event
that it becomes aware of:

(a)
any infringement or suspected infringement of the IP Rights by any third party;
or



(b)
any claim that any use by MONTREIGN of the IP Rights under this Agreement
infringes the rights of any third party.



7.2.2
In the case of any matter falling within clause 7.2.1(a) above:

(a)
RWS shall determine (in its absolute discretion) whether it or any of its other
Affiliates will take any action in respect of such matter against any third
party, and shall notify MONTREIGN of its decision in writing within fifteen (15)
days of receiving the relevant notice pursuant to clause 7.2.1(a);



(b)
if RWS notifies MONTREIGN of its decision to take action in respect of such
matter, RWS or any of its other Affiliates shall have the sole right to
institute infringement proceedings against the third party provided that it
commences such proceedings within fifteen (15) days after the notice delivery
under clause 7.2.1(a);

(c)
if infringement proceedings is commenced within one hundred and twenty (120)
days after the notice delivery under clause 7.2.l.(a):

(i)
RWS or its Affiliates shall bear the entire cost associated with the conduct of
any such action and shall be entitled to retain for themselves






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


all damages, settlement fees or other amounts for past infringement received as
a result of any such action; and


(ii)
MONTREIGN (at the cost and expense of RWS) shall provide any assistance and
co-operation reasonably requested by RWS in relation to any such action; and



(d)
if RWS fails to notify MONTREIGN as to whether any action will be taken within
the thirty (30) day period referred to in clause 7.2.1(a), or notifies MONTREIGN
that no action will be taken or failure of commencement of infringement
proceedings within one hundred and twenty (120) days after the notice delivery
under clause 7.2.1(a), then:



1.
MONTREIGN may (in its absolute discretion) elect to commence infringement
proceedings against the third party, provided that RWS has consented or procured
the consent to MONTREIGN commencing such proceedings;



2.
MONTREIGN shall bear the entire cost associated with the conduct of any such
action and shall be entitled to retain for itself all damages, settlement fees
or other amounts for part infringement as a result of any such action; and



3.
RWS shall (at the cost and expense of MONTREIGN ) provide, or cause to be
provided, any assistance and co-operation reasonably requested by MONTREIGN in
relation to any such action taken by MONTREIGN , including by joining as a party
or using reasonable efforts to procure the relevant party to join as a party to
such infringement action.



7.2.3
In the case of any matter falling within clause 7.2.1(b) above:

(a)
RWS will, at its own expense, defend, indemnify and hold MONTREIGN harmless in
any third party action brought against MONTREIGN to the extent that is based on
the claim that all or part of the License or any of the rights granted hereunder
infringes on any valid United States patent, copyright or trademark, provided
MONTREIGN has promptly notified RWS in writing of such claims. RWS shall direct
and control the investigation and defense of such claim, with the participation
of MONTREIGN. In no event shall RWS settle a claim without the approval of
MONTREIGN if such settlement (i) requires MONTREIGN or any Affiliate to make
payment for the claim or (ii) is adverse, in the reasonable opinion of
MONTREIGN, to the interests of MONTREIGN. The indemnity provided by RWS under
this clause 7.2.3(a) shall not exceed the License Fee paid to RWS in the
preceding six (6) License Terms.



(b)
MONTREIGN shall not settle or compromise any such claim, or make any admission
in relation to such claim, without the prior written consent of RWS, which
consent may not be unreasonably withheld, delayed or denied;



(c)
RWS shall determine (in its absolute discretion) what action, if any, shall be
taken in respect of such matter, and shall have sole control of the conduct of
any such action; and






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”




(d)
MONTREIGN shall provide, and shall procure that its respective sub-licensees (to
the extent that RWS has consented to any pursuant to clause 5.3), provide, any
assistance and co-operation reasonably requested by RWS in relation to any
action taken by RWS under clause 7.2.3(b).



7.2.4
At the sole cost and expense of RWS, MONTREIGN agrees to assist RWS and/or RWS’s
Affiliates in any action taken (including without limitation any legal
proceedings) to protect or defend any of RWS’s and/or its Affiliates’ rights to
or interests in the IP Rights. RWS and/or its Affiliates may conduct or
counterclaim or commence or prosecute any claims or lawsuits in their name or in
the name of MONTREIGN or join MONTREIGN as a party thereto.



8.
Early Termination

8.1
Upon the occurrence of any of the following, this Agreement may be terminated:

8.1.1
by RWS, if MONTREIGN breaches any material provision of this Agreement and such
breach is (i) incapable of cure, including, without limitation, breach of
clauses 5 and 10 or (ii) capable of cure, but not cured within thirty (30) days
of MONTREIGN ’s receipt of written notice of such default from RWS;



8.1.2
    by MONTREIGN, if RWS breaches any material provision of this Agreement and
such breach is (i) incapable of cure or (ii) capable of cure, but not cured
within thirty (30) days of RWS’s receipt of written notice of such default from
MONTREIGN;



8.1.3
    by RWS, in the event that RWS determines, in its sole and absolute
discretion, that the manner of conduct of Gaming Operations by MONTREIGN impairs
or jeopardizes in any manner the value of the IP Rights.



8.1.4
    by RWS, in the event that any action or non-action by MONTREIGN jeopardizes
or threatens to materially jeopardize the standing of RWS in its presently or
future conducted business;



8.1.5
    by MONTREIGN , in the event that any action or inaction by RWS jeopardizes
or threatens to materially jeopardize the standing of MONTREIGN with respect to
its obligations as a regulated gaming operator;



8.1.6
    by RWS or MONTREIGN if the use of the IP Rights in the United States of
America or in respect of MONTREIGN or any part thereof is not permitted by any
Government Authority or by Law or by any court proceedings; or



8.1.7
    by either MONTREIGN or RWS, at its sole discretion, immediately upon written
notice to the other Party upon (a) the institution by such other Party of
proceedings under any applicable Law for the relief of debtors wherein such
other Party is seeking relief as a debtor, (b) a general assignment by such
other Party for the benefit of creditors, (c) the institution by such other
Party of a proceeding for relief under any insolvency law, (d) the institution
against such other Party of a proceeding under any insolvency law, which
proceeding is not dismissed, stayed or discharged within 60 days after the
filing thereof or, if stayed, which stay is thereafter lifted without a
contemporaneous discharge or dismissal of such proceeding, (e) the admission by
such other Party in writing of its inability to pay its debts as they mature, or
(f) the attachment, execution or other judicial seizure of all or any
substantial part of such other Party’s assets which remains undismissed or
undischarged for a period of sixty (60) days after the levy






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


thereof, if such attachment, execution or other judicial seizure would
reasonably be expected to have a material adverse effect upon the performance by
such other Party of its obligations under this Agreement; provided, however,
that any such attachment, execution or seizure shall not give rise to a Party’s
right to terminate hereunder if such other Party posts a bond sufficient to
fully satisfy the amount of such claim or judgment within sixty (60) days after
the levy thereof and such other Party’s assets are thereby released from the
lien of such attachment;


8.1.8
    by RWS or Montreign, immediately upon written notice to the other if (a)
RWS, MONTREIGN or any of their respective Affiliates, is directed to cease doing
business with RWS, MONTREIGN or any of their respective Affiliates, as
applicable, by any Governmental Authority (including, for the avoidance of
doubt, any gaming regulatory authority), or (b) RWS or MONTREIGN, in its
respective sole and exclusive judgment, if RWS or MONTREIGN, as applicable,
reasonably determines that RWS, MONTREIGN or any of their respective Affiliates,
as applicable, was, is, or is about to be engaged in any activity or
relationship, which could or does threaten, or cause the denial, suspension, or
revocation of, the Gaming Licenses or RWS, MONTREIGN or any of the respective
Affiliates, if any, issued by, any gaming regulatory authority in any
jurisdiction in the world; provided, however, that if, and only to the extent
that, RWS, MONTREIGN or any of their respective Affiliates are permitted by an
applicable gaming regulatory authority, without jeopardizing in any manner the
regulatory good standing with such authority of RWS, MONTREIGN or their
respective Affiliates, as applicable, to provide RWS or MONTREIGN, as
applicable, with an opportunity to cure or otherwise resolve any of the
foregoing issues, RWS or MONTREIGN, as applicable, shall, or shall cause any
respective Affiliate to provide, RWS or MONTREIGN, as applicable, with notice
thereof and such opportunity to resolve such issues, as permitted by such
applicable gaming regulatory authority, prior to terminating this Agreement
pursuant to this clause;



8.1.9
by RWS, if MONTREIGN or its Affiliate or holding company or its ultimate holding
company (i) contests or challenges RWS’s right to use the IP Rights or any part
thereof; (ii) takes or fails to take any action that prevents the registration
or continuing registration of any IP Rights (insofar as it is or may be
registered), (iii) opposes any application by RWS to register the Licensed Marks
in the United States of America or anywhere in the world, or (iv) disputes,
denies or challenges the validity or enforceability of the IP Rights in the
United States of America or anywhere in the world;



8.1.10
with respect to the Genting IP only, in the event that RWS does not have the
right to license the Genting IP to MONTREIGN for any reason whatsoever (such
termination to take effect automatically upon receipt of notice by MONTREIGN
from RWS specifying the same and such notice to be provided promptly by RWS);



8.1.11
with respect to the Resorts World IP only, RWS does not have the right to
license the Resorts World IP to MONTREIGN for any reason whatsoever (such
termination to take effect automatically upon receipt of notice by MONTREIGN
from RWS specifying the same and such notice to be provided promptly by RWS);



8.1.12
by either RWS or MONTREIGN , in accordance with clause 11.3;



8.1.13
by RWS, but only in respect of the licenses for a particular country within the
Territories (hereinafter called the "Affected Territory"), if the use of the IP
Rights in the Affected Territory is not permitted by any Government Authority or
by Law;






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”




8.1.14
by both Parties upon their mutual written agreement;



8.1.15
by MONTREIGN upon twelve (12) months’ prior notice;



8.1.16
automatically, if RWS no longer has the right to license both the Genting IP and
the Resorts World IP to MONTREIGN; or



8.1.17
automatically, if the Licensed Marks become expired or invalid.



8.2
Upon termination of this Agreement by any Party pursuant to clause 8.1 or 8.3
hereof, the rights granted hereunder shall immediately terminate, except as
provided in clause 11.14; provided, however, that except for termination by RWS
pursuant to clauses 8.1.6, 8.1.8, 8.1.9, 8.1.10 or 8.1.11 hereof, or unless
otherwise required by applicable Law, or mandated by any Governmental Authority,
or unless such continued use by MONTREIGN would pose immediate and irreparable
harm to the value of the Licensed Marks, then MONTREIGN shall be permitted to
use the Licensed Marks, in accordance with this Agreement, for a period of
twelve (12) months (the “Early Termination Transition Period”), in which to
re-brand anything it owns or controls associated with such Licensed Marks
(including all of its operations, services, facilities, inventory, signage,
domain names, marketing materials, packaging) to trademarks and service marks
other than the Licensed Marks. During such Early Termination Transition Period,
the obligations of MONTREIGN with regard to use of the Licensed Marks set forth
in this Agreement shall continue to apply and MONTREIGN shall continue pay to
RWS the License Fee in accordance with clause 4. Notwithstanding the foregoing,
with respect to a termination pursuant to clause 8.1.2, 8.1.8, 8.1.13 or 8.1.16,
the obligation to pay the License Fee shall terminate immediately, save that
this clause shall not affect payment of any License Fee incurred prior to
termination.



8.3
In the event that this Agreement is terminated only with respect to the Genting
IP or Resorts World IP pursuant to clauses 8.1.10 or 8.1.11 above (as
applicable), MONTREIGN shall have the option (to be exercised by notice in
writing to RWS within thirty (30) days of receipt of the notice referred to in
clauses 8.1.10 or 8.1.11 (as applicable) to either (i) terminate this Agreement
in its entirety (with respect to both Genting IP and Resorts World IP) or (ii)
elect to continue with this Agreement with respect only to the IP Rights in
respect of which this Agreement has not been terminated (in which event all
terms and conditions of this Agreement (save for the License Fee which is dealt
with below) shall continue to apply, mutatis mutandis).



9.
Confidentiality and Publicity

9.1
The Parties hereby severally undertake to treat Confidential Information (as
defined below) that is provided to it by or on behalf of the other Party (the
Party receiving such Confidential Information is hereinafter called the
“Receiving Party”; and the Party providing or on whose behalf such Confidential
Information is provided is hereinafter called the “Disclosing Party”) as
follows:

9.1.1
the Receiving Party shall keep all such Confidential Information confidential,
except as provided in Clause 9.3 and shall use such Confidential Information
solely for purposes in connection with this Agreement;



9.1.2
the Receiving Party shall restrict access to the Confidential Information to its
officers, employees, agents, representatives and professional advisers whose
access is reasonably necessary in connection with this Agreement; it being
understood, that in the case of such disclosure, it shall ensure that such
officers, employees and






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


representatives shall not disclose or use such Confidential Information for any
purpose other than the fulfillment of this Agreement; and


9.1.3
upon termination of this Agreement or any license granted herein, the Receiving
Party shall return or destroy all such Confidential Information and any copies
thereof, as required by the Disclosing Party.



9.2
“Confidential Information” of any Disclosing Party means all information
including know how provided by or on behalf of such Disclosing Party pursuant to
or in connection with this Agreement, including, without limitation, marketing
plans and Marketing Materials, whether before, on or after the date of this
Agreement; provided, that Confidential Information shall not include information
that (a) is, or becomes, publicly known or available other than through an act
of the Receiving Party; (b) is in the possession of the Receiving Party prior to
receipt from such Disclosing Party; or (c) was or has become known to such
Receiving Party independent of any disclosure by such Disclosing Party and which
has not been wrongfully disclosed to or obtained by such Receiving Party.



9.3
Notwithstanding anything in Clause 9.1 to the contrary, the Receiving Party may
disclose Confidential Information to the extent necessary for the purpose of:

9.3.1
complying with a court or administrative order, law or regulation, or applicable
rules of a stock exchange on which shares of the Receiving Party or their
respective holding company are listed and/or traded; provided, that the
Receiving Party shall furnish only such portion of the Confidential Information
which is legally required to be provided or otherwise required by any regulatory
authority to be disclosed and shall exercise all reasonable efforts to obtain
assurances that confidential treatment shall be accorded to such information and
shall give notice to the Disclosing Party as promptly as practicable of the
Receiving Party’s obligation to disclose any such information; and



9.3.2
any litigation or arbitration arising out of or related to this Agreement.



9.4
The terms and conditions set forth in this Agreement are confidential and save
as permitted under clauses 9.3 or as otherwise required by a Governmental
Entity, no public announcements or disclosures may be made without the
consultation and consent of the other Party; provided, however, RWS acknowledges
and agrees the Agreement (with clauses 4.1 and 4.2 redacted if allowed by the
Securities and Exchange Commission (“the Commission”) shall be filed as an
exhibit to the reports filed with the Commission by Empire Resorts, Inc.
(“Empire”), the ultimately parent entity of Montreign.



9.5
The confidentiality obligations in this clause 9 shall continue to apply for
three (3) years after the termination of this Agreement save in respect of any
information with respect to the IP Rights where the confidentiality obligations
shall survive without limitation of time.



10.
Representations, Warranties and Covenants

10.1
RWS hereby represents and warrants to MONTREIGN as follows:-

10.1.1
RWS is a company duly registered under the applicable laws of the Republic of
Singapore;



10.1.2
RWS has (i) all necessary power, right and authority to execute and deliver,
perform its obligations under, and consummate the transactions contemplated by,
this Agreement, and (ii) taken all necessary corporate action under all
applicable Law to authorize the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby;






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”




10.1.3
The execution, delivery, and performance of RWS under this Agreement will not
violate, conflict with, or cause a default or any acceleration of performance
under any agreement or other instrument to which RWS is a party or is otherwise
bound; and



10.1.4
This Agreement will constitute a legal, valid and binding obligations of RWS and
will be enforceable against RWS in accordance with its terms upon its execution.



10.2
MONTREIGN hereby represents and warrants to RWS as follows:-

10.2.1
MONTREIGN is a limited liability company formed under the applicable laws of the
State of New York;



10.2.2
MONTREIGN has (i) all necessary power, right and authority to execute and
deliver, perform its obligations under, and consummate the transactions
contemplated by, this Agreement, and (ii) taken all necessary corporate action
under all applicable Law to authorize the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby;



10.2.3
The execution, delivery, and performance of MONTREIGN under this Agreement will
not violate, conflict with, or cause a default or any acceleration of
performance under any agreement or other instrument to which MONTREIGN is a
party or is otherwise bound; and



10.3
Agreement Relating to the Approval by Governmental Authorities. RWS acknowledges
that MONTREIGN and its Affiliates are businesses that are or may be subject to
and exist because of privileged licenses (including liquor licenses) issued by
U.S., state, local and foreign governmental, regulatory and administrative
authorities, agencies, boards and officials (collectively, the “Gaming
Authorities”) responsible for or involved in the administration of application
of laws relating to gaming or gaming activities or the sale, distribution and
possession of alcoholic beverages. The Gaming Authorities and/or MONTREIGN may
deem it advisable to perform background checks on, and issue approvals of,
persons involved with MONTREIGN and its Affiliates. Prior to the execution of
this Agreement and, in any event, prior to the payment of any monies by
MONTREIGN to RWS: (i) at the written request of MONTREIGN for the purposes of
obtaining the relevant approvals of the Gaming Authorities, as set forth in §
1326 of the Upstate New York Gaming and Economic Development Act and the
regulations promulgated thereunder, RWS shall cooperate with and provide to the
Gaming Authorities and/or MONTREIGN written disclosure regarding RWS, their
Affiliates and the directors, officers and members of RWS or any of its
Affiliates (the “RWS Associates”); and (ii) to the extent required, the Gaming
Authorities shall have issued approvals of the RWS Associates. RWS shall, at its
sole expense, bear all costs (including license fees) incurred by RWS and the
RWS Associates in relation to any gaming qualifications or registrations with,
findings of suitability of, or licenses issued by the Gaming Authorities.



10.3.1
At the written request of MONTREIGN for the purposes of the approvals of the
Gaming Authorities, RWS shall cause all of the relevant RWS Associates for which
information is required to be provided pursuant to the Gaming Laws or for which
the Gaming Authorities or another Governmental Authority has requested
information to provide all information requested from time to time by MONTREIGN
and apply for and obtain all necessary approvals required or requested by
MONTREIGN and/or the Gaming Authorities.  If any RWS Associate fails to satisfy 
such requirement, and if MONTREIGN or any of MONTREIGN’s Affiliates are directed
to cease business with any RWS Associate by any Gaming Authority or if MONTREIGN
shall determine (in






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


its sole and exclusive judgment, reasonably determined) that any RWS Associate
is an Unsuitable Person, whether as a result of ownership of RWS or otherwise,
then:  (i) RWS shall terminate any relationship with the person who is the
source of such issue; (ii) RWS shall cease the activity or relationship creating
the issue to MONTREIGN’s satisfaction (in its sole and exclusive judgment,
reasonably determined); or (iii) if such activity or relationship is not subject
to cure as set forth in the foregoing clauses (i) and (ii), as determined by
MONTREIGN in its reasonable discretion, MONTREIGN shall, without prejudice to
any other rights or remedies of MONTREIGN including at law or in equity, have
the option to immediately terminate this Agreement and its relationship with
RWS, including, without limitation, the payment of the License Fee.  RWS further
acknowledges that MONTREIGN shall have the absolute right to terminate this
Agreement in the event any Gaming Authority or the Regulatory Compliance
Committee of the Board of Directors of Montreign requires MONTREIGN or any of
its Affiliates to do so. MONTREIGN’s Compliance Committee request to terminate
this Agreement must be based on any or more of the foregoing grounds set out in
this clause 10.3 and such grounds shall be provided in writing to RWS. For the
avoidance of doubt, no fees shall be payable by MONTREIGN to RWS in connection
with termination of this Agreement pursuant to this clause 10.3 save for any
antecedent License Fee incurred by MONTREIGN for the period prior to termination
of this Agreement. The Parties agree that RWS shall not be responsible for any
costs and expenses incurred by MONTREIGN, including marketing costs, arising
from the termination of this Agreement under and pursuant to this clause 10.3.
 
10.4
Limitation of Liability

10.4.1
Nothing in this Agreement excludes or limits any Party's liability:

(i)
for fraud; or

(ii)
for death or personal injury caused by its negligence; or

(iii)
under any indemnity given under this Agreement; or

(iv)
for breach of clause 9; or

(v)
to the extent that any Law precludes or prohibits any exclusion or limitation of
liability; or

(vi)
intentional misconduct.

10.4.2
Subject to clause 10.4.1, no Party will be liable for special, incidental or
consequential damages arising out of or relating to this Agreement or the
exercise of its rights under this Agreement, or for lost profits, anticipated
profits, lost goodwill, lost revenue, lost production, lost contracts or lost
opportunity, arising from or relating to this Agreement, whether arising in
contract, tort, negligence or otherwise regardless of any notice of such
damages.



11.
Miscellaneous



11.1
Governing Law and Arbitration

11.1.1
This Agreement and any non-contractual obligations arising out if or in
connection with it shall be governed by and construed in all respects in
accordance with the laws of New York.



11.1.2
The Parties shall endeavour to amicably resolve all differences and disputes,
falling which all disputes will be referred to arbitration to be held in
Singapore under the rules of SIAC, with one (1) arbitrator to be agreed between
the Parties or failing such agreement, then as may be appointed in accordance
with SIAC rules. The language of the arbitration shall be English. The
arbitrator’s award shall be final and binding and the Parties hereby waive all
rights of appeal or objection in any jurisdiction.






--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”




11.2
Entire Agreement

11.2.1
This Agreement and the documents referred to in it contain the whole agreement
between the Parties relating to the transactions and licenses contemplated by
this Agreement and supersedes all previous agreements between the Parties
relating to these transactions. Except as required by statute, no terms shall be
implied (by custom, usage or otherwise) into this Agreement.



11.2.2
Each Party acknowledges that, in agreeing to enter into this Agreement, it has
not relied on any express or implied representation, warranty, collateral
contract or other assurance (except those set out in this Agreement and the
documents referred to in it) made by or on behalf of the other Party at any time
before the date of this Agreement. Each Party waives all rights and remedies
which, but for this clause 11.2.2, might otherwise be available to it in respect
of any such representation, warranty, collateral contract or other assurance.



11.2.3
Nothing in clauses 11.2.1 or 11.2.2 limits or excludes any liability for fraud.





11.3
Severability

11.3.1
Whenever possible, each provision of this Agreement, and any other statement,
instrument or transaction contemplated hereby or relating hereto, shall be
interpreted in such manner as to be effective and valid under such applicable
Law, but, if any provision of this Agreement or any other statement, instrument
or transaction contemplated hereby or relating hereto shall be held to be
prohibited or invalid under such applicable Law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.



11.3.2
The Parties shall endeavor in good faith negotiations to replace any invalid,
illegal or unenforceable provisions with a valid provision the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provision. If, however, any material part of a Party’s rights
under this Agreement shall be declared invalid or unenforceable (specifically
including RWS’s right to receive the License Fee), and the Parties are unable to
negotiate a valid provision pursuant to this clause the Party whose rights have
been declared invalid or unenforceable shall have the option to terminate this
Agreement upon thirty (30) days written notice to the other Parties, without
liability on the part of the terminating Party.



11.4
Notices

11.4.1
All notices or demand given or made under this Agreement shall be in writing and
delivered or sent to the addressee at its address or facsimile number set out
below (or such other address or facsimile number as the addressee has by five
(5) Business Days’ prior written notice specified to the other):



RWS:        RW Services Pte Ltd.
1A Duxton Hill #02-02
Singapore 089587
Attention: VP-Head of Licensing & Global Rewards
Email:mcong@rwgenting.com        







--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


MONTREIGN:    Montreign Operating Company, LLC
c/o Monticello Casino and Raceway
204 State Route 17B
P.O. Box 5013
Monticello, NY 12701
Attention: Nanette L. Horner, Esq.
Email: nhorner@empireresorts.com


11.4.2
Any notice or document shall be deemed to be given:

(a)
if delivered in person, at the time of delivery if delivered before 3.00 p.m.
(in the time zone of the recipient) on any Business Day, and in any other case,
on the Business Day following the date of that delivery; or



(b)
if sent by post, at 10.00 a.m. (in the time zone of the recipient) on the second
Business Day after it was put into the post, if sent within the jurisdiction, or
at 10.00 a.m. (in the time zone of the recipient) on the fifth Business Day
after it was put into the post, if sent by airmail; or



(c)
if sent by fax, on the date of transmission if transmitted before 3.00 p.m. (in
the time zone of the recipient) on any Business Day, and in any other case on
the next Business Day following the date of transmission.



11.4.3
In proving service of a notice or document, it shall be sufficient to prove that
delivery was made or that the envelope containing the notice or communication
was properly addressed and posted or that the fax was properly addressed and
transmitted.



11.4.4
The Parties agree that the provisions of this clause shall not apply to the
service of any writ, summons, order, judgment or other document relating to or
in connection with any legal proceedings, suit or action arising out of or in
connection with this Agreement (but excluding, for the avoidance of doubt, any
arbitral proceedings).



11.4.5
Invoices for the License Fee or for any other sums payable by MONTREIGN to RWS
under this Agreement may be sent by electronic mail to the email address stated
in clause 11.4.1 above or such other email address as MONTREIGN has by five (5)
Business Days’ prior written notice specified to RWS and shall be deemed to be
given on the date of transmission if transmitted before 3.00 p.m. (in the time
zone of the recipient) on any Business Day, and in any other case on the next
Business Day following the date of transmission.



11.5
Expenses

Each Party shall bear its own costs and expenses for preparing and executing
this Agreement.


11.6
Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of each of the Parties.


11.7
No Waiver

11.7.1
The rights of each Party under this Agreement:

(a)
may be exercised as often as necessary;

(b)
are cumulative and not exclusive of rights or remedies provided by law; and

(c)
may be waived only in writing and specifically.








--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


11.7.2
Any delay in the exercise or non-exercise of any right is not a waiver of that
right.



11.8
Good Faith

The Parties undertakes with each other to do all things reasonably within their
power which are necessary or desirable to give effect to the spirit and intent
of this Agreement.


11.9
Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
Parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the Parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.


11.10
Assignment

11.10.1
RWS and MONTREIGN may not assign or transfer this Agreement or any of their
respective rights or obligations arising under this Agreement, in whole or in
part, without the prior written consent of the other Party, except that RWS
shall have the right to assign or transfer this Agreement and any of its rights
and obligations hereunder to (i) any Affiliate of RWS; or (ii) with Montreign’s
prior written consent, to any persons in connection with a solvent
reorganization of RWS’s IP Rights.



11.10.2
Except as permitted by the first sentence of clause 11.10.1, any attempted
assignment or transfer by either Party of this Agreement or any of its rights or
obligations arising under this Agreement without the prior written consent of
the other Party shall be of no force or effect.



11.10.3
No assignment or transfer authorized hereunder shall be effective until all
necessary governmental approvals have been obtained.



11.11
No Partnership or Agency

Nothing in this Agreement shall be deemed to constitute a partnership or joint
venture between any of the Parties, nor constitute any Party as the agent of any
other Party for any purpose.


11.12
Amendments

Any amendment of this Agreement shall not be binding on the Parties unless set
out in writing, expressed to amend this Agreement and signed by authorised
representatives of each of the Parties.


11.13
Third Party Rights.

A person who is not a Party to this Agreement shall have no rights to enforce
any of its terms.


11.14
Survival

Expiration or early termination of this Agreement shall not relieve any Party of
its obligations incurred prior to such expiration or early termination. Those
Clauses which by their nature would survive the termination of this Agreement
shall so survive. Without limiting the generality of the aforesaid, clauses 4
(solely for post-termination true up), 5, 6.6(a), 6.11, 7.2.4, 8.2, 9, 10.4,
11.1, 11.13 and 11.14 shall





--------------------------------------------------------------------------------





Confidential Treatment Requested by Empire Resorts, Inc.
IRS Employer Identification No. 13-3714474
Confidential treatment requested with respect to certain portions hereof denoted
with “[***]”


survive expiration or early termination of this Agreement in perpetuity or for
such shorter period of time as may be indicated in any such clause.


11.15
Further Assurances

Each Party undertakes to execute all documents that may be reasonably necessary
to give full effect to this Agreement.


11.16
Applicable Laws. Notwithstanding anything to the contrary in this Agreement,
Montreign’s rights and obligations pursuant to this Agreement, and its
performance of the transactions contemplated hereby, are subject to and governed
by the all laws, rules and regulations applicable to, (i) Montreign’ s Gaming
Operations at the Property and (ii) the fiduciary duties of the Boards of
Directors of Montreign and Empire and the majority stockholder of Empire.

 
[the rest of this page is intentionally left blank]



IN WITNESS WHEREOF the Parties hereto have set their respective hands the day
and year first above written:




Signed
For RW Services Ptd Ltd.
By its authorised signatory in the presence of:


/s/ Miki Ong Ming Chee    /s/ Lim Chee Heong
Witness    Authorised Signatory


Miki Ong Ming Chee    Lim Chee Heong
Name    Name


VP – Head of Licensing and Global Rewards    Chief Operating Officer
Designation    Designation




Signed
For Montreign Operating Company, LLC
By its authorised signatory in the presence of:


/s/ Emanuel R. Pearlman    /s/ Joseph A. D’Amato
Witness    Authorised Signatory


Emanuel R. Pearlman    Joseph A. D’Amato
Name    Name


Chairman, Board of Managers    Chief Executive Officer
Designation    Designation



